865 F.2d 269
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jorgen A. JORGENSEN, et al., Appellant,v.James F. POMROY, et al., Appellee.
No. 88-1488.
United States Court of Appeals, Federal Circuit.
Dec. 27, 1988.

Before MARKEY, Chief Judge, FRIEDMAN and EDWARD S. SMITH, Circuit Judges.
PER CURIAM.


1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board), Interference No. 101,415, awarded priority to appellees on the count at issue relating to a portable turntable for rotating food being cooked in a microwave oven.  On the basis of its opinion, dated January 22, 1988, the decision of the board is affirmed.